Exhibit 10.51 SUPPLEMENTAL AGREEMENT NO. 23 to Purchase Agreement No. 2910 between THE BOEING COMPANY and GAC INC. Relating to Boeing Model 737-8EH Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of the day of 2013, by and between THE BOEING COMPANY, a Delaware corporation with its principal offices in the City of Seattle, State of Washington, USA (Boeing), and GAC INC., a company organized under the laws of the Cayman Islands (Buyer); W I T N E S S E T H : WHEREAS, Boeing and Buyer entered into Purchase Agreement No. 2910, dated 17 May 2004, as amended and supplemented (the Agreement) relating to the purchase and sale of fifteen (15) Boeing Model 737-8EH aircraft; and WHEREAS, Buyer and Boeing now wish to amend certain terms and conditions associated with the Agreement, and WHEREAS, Boeing and Buyer have agreed to amend the Agreement to incorporate Buyer’s decision [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], WHEREAS, Boeing and Buyer have also agreed to amend the Agreement to incorporate certain other changes as may be described herein; NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties agree to amend the Agreement as follows: PA2910 1 GOT SA-23 1. Table of Contents . Remove and replace, in its entirety, the Table of Contents with a new Table of Contents (attached hereto) to reflect the incorporation of this Supplemental Agreement No. 23 (SA-23) into the Purchase Agreement. 2. Tables. Remove and replace Table 6 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 6 (attached hereto) in order to incorporate Customer and Boeing agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 3. Exhibits. Remove and replace the Supplemental Exhibit No. BFE1, Buyer Furnished Equipment Variables , with a new Supplemental Exhibit No. BFE1 (attached hereto) in order to incorporate the change in delivery position listed in Table 6. 4. Definitive Agreement Payment [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 5. Confidential Treatment. Customer and Boeing each understands that certain commercial and financial information contained in this Supplemental Agreement are considered by both Customer and Boeing as confidential. Customer and Boeing agree that each will treat this Supplemental Agreement and the information contained herein as confidential and, except as otherwise required by law, will not, without the prior written consent of the other party, disclose this Supplemental Agreement or any information contained herein to any other person or entity. PA2910 2 GOT SA-23 The Purchase Agreement, Exhibits and Letter Agreements shall be deemed amended to the extent herein provided and as so amended shall continue in full force and effect. In the event of any inconsistency between the above provisions and those provisions contained in the Purchase Agreement, the terms of this Supplemental Agreement will govern and control. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANY By Its Attorney-In-Fact GAC INC. By By Its Its Witness Witness PA2910 3 GOT SA-23 TABLE OF CONTENTS SUPPLEMENTAL AGREEMENT NUMBER ARTICLES 1. Quantity, Model and Description 2. Delivery Schedule 3. Price 4. Payment 5. Miscellaneous TABLE 1. Aircraft Information Table 1 (Block 1 aircraft) SA-13 2. Aircraft Information Table 2 (Block 2 aircraft) SA-19 3. Aircraft Information Table 2-A (Block 2-A aircraft) SA-19 4. Aircraft Information Table 3 (Block 3 aircraft) SA-11 5. Aircraft Information Table 4 (Block 4 aircraft) SA-19 6. Aircraft Information Table 5 (Block 5 aircraft) SA-22 7. Aircraft Information Table 6 (Block 6 aircraft) SA-23 8. Aircraft Information Table 7 (Block 7 aircraft) SA-14 9. Aircraft Information Table 8 (Block 8 aircraft) Deleted SA-21 10. Aircraft Information Table 9 (Block 9 aircraft ) Deleted SA-21 11. Aircraft Information Table 10 (Block 10 aircraft) Deleted SA-22 12. Aircraft Information Table 11 (Block 11 aircraft) SA-22 13. Aircraft Information Table 12 (Block 12 aircraft) SA-18 14. Aircraft Information Table 13 (Block 13 aircraft) SA-22 15. Aircraft Information Table 14 (Block 14 aircraft) SA-22 EXHIBIT A. A. Aircraft Configuration – Block 1 & 2 SA-19 A-1. Aircraft Configuration – Block 2-A SA-19 A-2. Aircraft Configuration – Block 3 & 4 SA-19 A-3. Aircraft Configuration – Table 7 (737-700) SA-14 A-4. Aircraft Configuration – Block 5 & 6 SA-19 A-5. Aircraft Configuration – Block 8 – 11 & Block 13 SA-19 A-6. Baseline 737-700 Aircraft Configuration – Table 12 SA-18 A-7. Baseline 737-800 Aircraft Configuration – Table 14 SA-21 B. Aircraft Delivery Requirements and Responsibilities SUPPLEMENTAL EXHIBITS AE1. Escalation Adjustment/Airframe and Optional Features SA-5 BFE1. BFE Variables SA-23 CS1. Customer Support Variables EE1. Engine Escalation/Engine Warranty and Patent Indemnity SLP1. Service Life Policy Components PA2910 i GOT SA-23 SUPPLEMENTAL LETTER AGREEMENTS AGREEMENT NUMBER 2910-01 Customer Software 2910-02 Spares – Flight Crew Training Spare Parts Support 2910-03 Spares – Initial Provisioning 6-1162-DME-0706R4 Purchase Rights SA-19 6-1162-DME-0707R1 Advance Payment Matters SA-21 6-1162-DME-0708 Technical Matters 6-1162-DME-0710 Performance Guarantees [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-10 6-1162-DME-0711 Promotional Support 6-1162-DME-0712 Special Matters [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-5 6-1162-DME-0713 Tailored Weight Program 6-1162-DME-0714 Demonstration Flight Waiver 6-1162-DME-0824R2 Special Matters - Table 1-7 Aircraft SA-18 6-1162-DME-0825 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] - Escalation SA-18 6-1162-DME-0841 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Advance Payment Matters SA-7 6-1162-DME-0867 Short-Term Payment Deferral - Signing of SA-7 SA-7 6-1162- DME-1104 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Escalation Program SA-21 6-1162- DME-1106R1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-21 6-1162- DME-1107 Promotional Support Agreement - Varig SA-18 6-1162-DME-1111R1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-14 6-1162- DME-1152 Aircraft Performance Guarantees – Model 737-700 SA-15 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162- DME-1153 Aircraft Performance Guarantees – Model 737-800 SA-15 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162- DME-1162 Special Matters – Table 8-11 & Table 13 Aircraft SA-19 6-1162- DME-1164 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-15 6-1162- DME-1185 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-16 6-1162- DME-1213 Special Matters – Table 12 Aircraft SA-18 6-1162- DME-1250 Certain Special Matters – Table 13 Aircraft SA-19 6-1162- DME-1271 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-20 6-1162- DME-1272 Special Matters – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-20 6-1162-DME-1274 Option Aircraft SA-21 6-1167- DME-1339 Special Matters – Table 14 Aircraft SA-21 GOT-PA-02910-LA-1209208 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-21 PA2910 ii GOT SA-23 RECORD OF SUPPLEMENTAL AGREEMENTS SA-1 16 July 2004 SA-2 20 January 2005 SA-3 07 March 2005 SA-4 24 March 2005 SA-5 25 July 2005 SA-6 26 August 2005 SA-7 18 November 2005 SA-8 17 February 2006 SA-9 13 March 2006 SA-10 19 October 2006 SA-11 24 October 2006 SA-12 28 February 2007 SA-13 17 December 2007 SA-14 29 September 2008 SA-15 30 April 2009 SA-16 24 September 2009 SA-17 28 October 2009 SA-18 08 July 2010 SA-19 17 September 2010 SA-20 11 February 2011 SA-21 01 October 2012 SA-22 17 April 2013 SA-23 2013 PA2910 iii GOT SA-23 Supplemental Agreement No. SA-15 Table 6 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] GOT - PA-02910 Boeing Proprietary SA-23 54944-1F.TXT Page 1 BUYER FURNISHED EQUIPMENT VARIABLES between THE BOEING COMPANY and GAC INC. Supplemental Exhibit BFE1 to Purchase Agreement Number 2910 P.A. No. 2910 BFE1-GOT SA-23 Supp Exhibit BFE-1 BOEING PROPRIETARY Page 1 of 9 BOEING PROPRIETARY BUYER FURNISHED EQUIPMENT VARIABLES relating to BOEING MODEL 737-8EH AIRCRAFT This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates and other variables applicable to the Aircraft. 1. Supplier Selection . Customer will: Select and notify Boeing of the suppliers and part numbers of the following BFE items by the following dates: Galley System Complete 2005 Galley Inserts Complete 2005 Seats (passenger) Complete 2005 Cabin Systems Equipment Complete 2005 Miscellaneous Emergency EquipmentComplete 2005 Cargo Handling Systems ****N/A**** 2. On-dock Dates On or before March 2005 , Boeing will provide to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document) or an electronically transmitted BFE Report which may be periodically revised, setting forth the items, quantities, on-dock dates and shipping instructions relating to the in-sequence installation of BFE. For planning purposes, a preliminary BFE on-dock schedule is set forth in the table below: P.A. No. 2910 BFE1-GOT SA-23 Supp Exhibit BFE-1 BOEING PROPRIETARY Page 2 of 9 BOEING PROPRIETARY [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] P.A. No. 2910 BFE1-GOT Supp Exhibit BFE-1 Supp Exhibit BFE-1 SA-23 Page 4 of 9 BOEING PROPRIETARY EXHIBIT 10.51 BOEING PROPRIETARY [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 3. Additional Delivery Requirements Customer will be the “importer of record” (as defined by the U.S. Customs and Border Protection) for all BFE imported into the United States, and as such, it has the responsibility to ensure all of Customer’s BFE shipments comply with U.S. Customs Service regulations. In the event Customer requests Boeing, in writing, to act as importer of record for Customer’s BFE, and Boeing agrees to such request, Customer is responsible for ensuring Boeing can comply with all U.S. Customs Import Regulations by making certain that, at the time of shipment, all BFE shipments comply with the requirements in the “International Shipment Routing Instructions”, including the Customs Trade Partnership Against Terrorism (C-TPAT), as set out on the Boeing website referenced below. Customer agrees to include the International Shipment Routing Instructions, including C-TPAT requirements, in each contract between Customer and BFE supplier. P.A. No. 2910 BFE1-GOT Supp Exhibit BFE-1 Supp Exhibit BFE-1 SA-23 BOEING PROPRIETARY Page 9 of 9
